Citation Nr: 9931319	
Decision Date: 11/03/99    Archive Date: 11/17/99

DOCKET NO.  98-13 916A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

Entitlement to service connection for an acquired psychiatric 
disorder, to include schizophrenia and post-traumatic stress 
disorder (PTSD).


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION

The appellant had service in the United States Marine Corp 
Reserve from September 1980 to February 1990.  This service 
included active duty for training (ACDUTRA) from September 
1980 to February 1981 and from September 1984 to November 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1998 rating decision, which 
denied the appellant's claims of entitlement to service 
connection for schizophrenia and PTSD.  (The RO, in the 
September 1998 supplemental statement of the case, has 
restated the issue more generally, as entitlement to service 
connection for an acquired psychiatric disorder, and the 
Board has done the same.)  The appellant submitted a notice 
of disagreement with that rating decision in August 1998.  
The RO issued a statement of the case pertaining to both 
issues in August 1998.  The appellant's timely substantive 
appeal pertaining only to the issue of schizophrenia was 
received by the RO in September 1998.  The RO issued a 
supplemental statement of the case subsequently in September 
1998 pertaining to the issue of service connection for an 
acquired psychiatric disorder.  Another statement was then 
submitted by the appellant indicating his desire to also 
appeal the issue of PTSD.  The Board will accept this undated 
document, which was apparently received prior to January 
1999, as a timely substantive appeal pertaining to the issue 
of PTSD.


FINDINGS OF FACT

1.  The appellant has a current diagnosis of an acquired 
psychiatric disorder, to include paranoid schizophrenia, 
amongst other diagnoses.

2.  The record contains no competent evidence that the 
appellant developed an acquired psychiatric disorder during 
his active duty for training service.

3.  The record contains no competent evidence of a clear 
current medical diagnosis of PTSD.


CONCLUSION OF LAW

A well-grounded claim of service connection for an acquired 
psychiatric disorder, to include schizophrenia and PTSD, has 
not been established. 38 U.S.C.A. §§ 101(24), 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The claims file contains the appellant's complete official 
military personnel fiche (OMPF).  A careful review of the 
appellant's service medical records included in the claims 
file disclosed no evidence of an acquired psychiatric 
disorder, to include schizophrenia and PTSD, during service.  
These medical records indicated that the appellant never 
complained of nervous problems and was never diagnosed with 
or treated for a nervous or psychiatric disorder.  The claims 
file contains several medical histories given by the 
appellant pursuant to physical examinations.  In all of these 
histories the appellant denied having experienced nervous 
trouble of any sort.

In January 1998, the appellant submitted a claim seeking 
service connection for schizophrenia and PTSD.  Received by 
the RO thereafter were private medical records indicating 
that the appellant had been diagnosed with and treated for an 
acquired psychiatric disorder many years after his separation 
from service.  The medical history reflected in these private 
medical records began in June 1994, when the appellant was 
diagnosed with "schizoaffective disorder, depressed type."  
Multiple periods of hospitalization or out-patient 
psychiatric treatment with different providers are comprised 
by this medical history, which continued beyond the time when 
the appellant filed his January 1998 claim.  At that time, 
the records indicate, and at least through April 1998, the 
appellant was receiving out-patient psychiatric care, which 
included therapy and the administration of medications, 
including psychotropic drugs.  At various points in this 
history, the records revealed, the diagnosis of the 
appellant's psychiatric disorder changed somewhat.  For 
example, in June 1997 and August 1997, the appellant was 
diagnosed with chronic paranoid schizophrenia; in January 
1997 and June 1996, with schizophrenia, paranoid type; in 
June 1996, with schizophrenia; in January 1997, with bipolar 
disorder; and in March 1997, with schizophrenia, bipolar 
type.  The most recent diagnosis contained in the private 
medical records is schizoaffective disorder; this diagnosis 
was rendered in a record dated August 1997.

The private medical records contained no diagnosis of PTSD.  
The clinical notes included in these records suggested, in 
fact, that the appellant spoke very little of his experiences 
in the service.  

A lay statement submitted by the appellant in April 1998, and 
intended to substantiate his PTSD claim recorded the 
appellant's assertion that he feared that he would be 
kidnapped by Iraqi citizens in retaliation for war crimes, as 
well as other reported psychotic episodes.  The appellant 
reported being asked by the military about a black box and he 
reported grandiose experiences where he thought he was 
turning into Emperor Constantine.  These were among his 
reported stressor incidents.

II.  Analysis

The appellant's claims are for service connection for an 
acquired psychiatric disorder, to include schizophrenia and 
PTSD.  He contends, in essence, that the psychiatric disorder 
from which he suffers currently was first incurred during 
service and that he has PTSD due to stressors experienced in 
service.

Service connection can be awarded for disability resulting 
from disease or injury incurred in or aggravated while 
performing ACDUTRA or injury incurred or aggravated while 
performing inactive duty for training.  38 U.S.C.A. 
§§ 101(24), 1131 (West 1991); 38 C.F.R. § 3.303(a) (1999).  
However, a person who submits a claim for benefits under a 
law administered by the Secretary shall have the initial 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  The Secretary shall assist a claimant in 
developing facts pertaining to a well-grounded claim.  38 
U.S.C.A. § 5107(a).  The issue before the Board on this 
appeal is whether the appellant has established such claim or 
claims.  If not, the appeal must fail, because the Board has 
no jurisdiction to proceed to adjudicate the merits of the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
either meritorious on its own or capable of substantiation.  
Such a claim need not be established conclusively in order to 
satisfy the claimant's initial burden of producing evidence 
under 38 U.S.C.A. § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  However, the evidence produced must 
suggest more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 492 (1992).  In particular, the evidence of record 
must show:  a current disability; the incurrence (or, in the 
case of a preexisting condition, the aggravation) of an 
injury or disease during service; and a nexus, or causal 
relation, between the in-service injury or disease and the 
current disability.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table).

Evidentiary assertions by the appellant must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order to be considered sufficiently probative to establish 
a plausible, or well-grounded, claim, the evidence in support 
of the claim necessarily must be competent.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).  Each element of a well-
grounded claim must be supported by evidence that is 
competent with regard to the issue in concern.  When the 
issue is factual in nature, such as whether a disease or 
injury occurred during service, competent lay testimony, such 
as the appellant's own account, is regarded as competent.  
Therefore, the second element of a well-grounded claim may be 
supported  by lay, as well as authoritative medical, 
evidence.  Id.  However, when the question of in-service 
incurrence of a disease or injury depends on a medical 
diagnosis, expert medical evidence, in the form of an opinion 
by a physician or other qualified medical expert, is 
required.  Grottveit, 5 Vet. App. 91.  Only such expert 
medical evidence normally will be found competent to support 
the first and third elements of a well-grounded claim.  The 
third, the showing of a nexus between the disability or 
disease incurred in service and the claimed current 
disability, requires a determination of medical cause or 
etiology; the first, the existence of a current disability, 
requires a medical diagnosis.  Caluza, 7 Vet. App. at 504.  

Turning to the appellant's claim of service connection for an 
acquired psychiatric disorder, the Board finds that this is a 
claim for service connection for a disease rather than an 
injury and, therefore, inactive duty for training may not be 
considered.  The Board also finds that the evidence of record 
does not render the claim well grounded.  The evidence admits 
of no inference that the appellant complained, was diagnosed 
with, or was treated for any psychiatric disorder during 
service.  The record indicates that the appellant last served 
in the reserves in February 1990 and that he was first 
diagnosed with a psychiatric disorder in June 1994.  
Furthermore, although there are multiple post-service medical 
records indicating that the appellant has been diagnosed with 
an acquired psychiatric disorder, these diagnoses were not 
made until many years after the appellant's service and there 
is absolutely no competent evidence of record to indicate 
that they are in any way related to the appellant's ACDUTRA 
service or, indeed, to any period of his service.  Because no 
evidence of record exists to satisfy the second requirement 
for well-groundedness, the appellant's claim of service 
connection for an acquired psychiatric disorder is denied.

With regard to the appellant's more specific claim of service 
connection for PTSD, the Board again finds that the evidence 
of record is insufficient to demonstrate a well-grounded 
claim.  As stated above, for a claim of service connection to 
be well grounded, there must be competent medical evidence, 
usually in the form of a diagnosis, that the appellant 
currently suffers from the claimed disability. Caluza, 7 Vet. 
App. at 504; see also Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The record presented on this appeal contains no 
diagnosis of PTSD at all.  Contentions and statements 
submitted by the appellant, as well as his assertions given 
as history and contained in medical records, are not 
competent to satisfy this requirement for a well-grounded 
claim of PTSD.  Accordingly, the appellant's claim of service 
connection for PTSD is insufficient and his appeal of its 
denial must fail.

Finally, the Board is satisfied that the RO took all 
reasonable steps to properly develop the appellant's claim.  
Under the circumstances of this case, the appellant's 
application is not incomplete, and the VA has not been put on 
notice that other relevant evidence exists, or could be 
obtained, which, if true, would make the claim "plausible."  
Robinette v. Brown, 8 Vet. App. 69, 80 (1995); See also Epps 
v. Brown, 9 Vet. App. 341 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).   Moreover, VA is not 
required to notify the appellant of particular evidence 
needed to make his application complete if the Department has 
not reasonably had notice of the existence of such evidence.  
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
Consequently, a remand for additional evidentiary development 
is not warranted under the facts of this case.


ORDER

As a well-grounded claim has not been presented, service 
connection for an acquired psychiatric disorder, to include 
schizophrenia and PTSD, is denied.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

 

